Two returns were received from the town of Harwich, certified by two different sets of selectmen, by one of which, Ebenezer Broadbrooks, Jr., and John Dillingham, and by the other, Solomon Freeman and John Snow, were returned as the representatives from that town.
The committee on the returns, to whom also were committed sundry documents relative to the election in Harwich, made a preliminary report, upon which, the members returned were restrained from voting until their respective claims to a seat should be determined.1
By the papers on file, it appears, that, at the annual town-meeting of the town of Harwich, held at the north parish meeting-house therein, on Wednesday, the nineteenth of March previous, for the choice of town officers, three selectmen and a town clerk were chosen, together with some other town officers, and the meeting was then adjourned to Satur*39day, the twenty-second day of March, to meet at the same place. On the twenty-second, the meeting was again adjourned, as before, to Friday the twenty-eighth. On the twenty-third (Sunday) a notice was posted up by the town clerk, on the north parish meeting-house, stating, that, by order of the selectmen, chosen as above, the meeting to be holden by adjournment, on the twenty-eighth, would be holden at the meeting-house in the south parish, in Harwich.1 On the twenty-eighth, several of the inhabitants, denying the right of the selectmen to change the place of the meeting to the south parish, met at the north parish meeting-house, and chose four additional selectmen, who afterwards called a meeting for the choice of representatives, at which .Freeman and Snow were elected. A meeting was held, pursuant to the notice given by the selectmen first chosen, at the south parish meeting-house. The selectmen chosen on the nineteenth of March called a meeting for the choice of representatives, at the south parish meeting-house, at which Broadbrooks and Dillingham were chosen.
The committee, upon these facts reported, that the election of Broadbrooks and Dillingham was legal, and that of Freeman and Snow illegal, and their report was agreed to.2

 21 J. H. 10.


 By st. 1785, c. 75, which was in force when this case was decided, selectmen had authority, ($$ 2, 5) in their warrant, for a town-meeting, to fix upon the place of meeting, which was only required tobe in the same town. The Rev. Sts. c. 15, §§ 19, 21, contain similar provisions. By the latter, § 25, a town-meeting may be adjourned to such place, within the same town, as the meeting shall determine. But there was not in the statute of 1785, nor is there in the llev. Sts., any express provision for a change of the place of meeting, after an adjournment, by the authority of the selectmen alone.


 21 J. H. 36, 56.